Citation Nr: 1132245	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  10-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine, claimed as a spine and neck injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2010, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge; a copy of the transcript is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim for service connection for degenerative joint disease of the cervical spine.

The Veteran contends that he sustained spine and neck injuries in May 1959 while stationed at Fort Bragg, North Carolina during jump school.  Specifically, the Veteran asserts that during his 5th jump, his parachute was caught by the wind in such a manner that caused him to land on his neck and shoulders.  The Veteran asserts that while he did not seek treatment during service for his claimed neck and spine injuries, he has experienced pain in his neck and spine ever since.  He further asserts that his claimed spine and neck injury is evidenced by his early discharge from service for a mental health condition which he states is related to his claimed parachuting accident.  

The Board notes that it has been shown that the Veteran's service records are fire-related and therefore unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran's very limited service records that are associated with the file consist of a Special Orders Extract dated July 1959 that shows that the Veteran was discharged at that time for character or behavior disorders.  

A December 1975 post-service VA treatment record shows that the Veteran received treatment for a diagnosed acute lumbar strain.  On that occasion, he complained of low back pain which he reported began 4 to 5 years prior.  It was noted that he was seen at the Baptist Emergency Room that same morning and x-rays were negative.  He was then referred to VA for further treatment.  

A Questionnaire About Military Service, dated June 1976, shows that the Veteran reported, among other things, participating in Jump School at Fort Bragg, North Carolina.  

In January 2007, a psychiatric treatment note shows that the Veteran was experiencing persistent pain and disability related to cervical spine stenosis.

In April 2007, a VA treatment note shows that the Veteran reported that he felt that some of his back and neck problems are related to his jumps made during jump school during service.  

In January 2008, a VA treatment record shows that the Veteran reported being struck by a car at age 13 or 14 when riding a small motorbike.  The Veteran reported receiving bad injuries from that incident and his mother was told that he would not survive.  The Veteran reported hospitalization on that occasion at "Baptist Hospital."  However, it does not appear that such records have been requested or associated with the claims folder.  On a related note, further VA treatment records show that the Veteran reported undergoing an open reduction and internal fixation on his left femur in 1953, prior to service.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, the Veteran should be requested to provide a signed VA Form 21-4142 authorizing the release of treatment records from Palmetto Health Baptist Hospital dating since 1953.  

In July 2008, the Veteran was afforded a VA spine examination.  On that occasion, it was noted that the Veteran last worked one week prior for a few hours.  The Veteran worked sanding floors, however, he was reportedly fired because he was unable to keep up due to neck and hip pain.  The Veteran reported that his neck pain started during service.  It was noted that the Veteran had degenerative changes in his spine with bulging discs.  Upon physical examination, the was cervical and lumbar tenderness upon palpitation with cervical and lumbar decreased range of motion.  It was noted that an October 2007 MRI of the cervical spine was significant for degenerative stenosis of the cervical spine.  The Veteran was diagnosed with cervical degenerative disc disease, however, there was no opinion rendered as to any potential connection to the Veteran's claimed parachuting accident during service.  

In August 2008, the Office of the Surgeon General, Department of the Army, compiled information from hospital admission cards and indicated that the Veteran received an administrative separation due to inaptitude or unsuitability, showing that he was diagnosed with emotional instability reaction which existed prior to service, and which may or may not have been aggravated by service.  It was noted that the diagnosis was not due to injury and such diagnosis was the principle cause of the Veteran's early separation.  

Although the August 2008 compilation of information from hospital admission cards indicates that the Veteran's mental health diagnosis was not due to injury, as previously noted, the Veteran has reported that he did not seek medical treatment for such injury during service.  Consequently, in light of the evidence above, the Board finds that the Veteran should be afforded a VA examination in order to obtain a medical opinion as to whether the Veteran's current back and neck conditions are related to the in-service event as described by the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant ongoing medical records, if any, from the Columbia VA Medical Center and the Dorn VA Hospital dating since March 2010.  In addition, request that the Veteran provide a signed VA Form 21-4142 authorizing the release of private treatment records from the Palmetto Health Baptist Hospital dating since 1953.  

2. After the development requested above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination by a physician to determine the nature and extent of his current spine and neck conditions, to include spinal stenosis, degenerative disc disease, osteoarthritis, and osteoporosis.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current spine or neck condition, to include spinal stenosis, degenerative disc disease, osteoarthritis, and osteoporosis, was caused by the reported in service injury or is otherwise related to his period of military duty.  The examiner should discuss whether any spine disorder is more consistent with injury or aging.  A rationale for all opinions expressed should be provided.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

3. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


